DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection(s) set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
2.	Applicant's response filed on September 13, 2021 has been entered. 
	Claims 14-20 are pending.
	Applicant is reminded of the proper format for amendments. In particular, 37 CFR 1.121(c) requires all changes relative to the last entered claim set to be identified with appropriate markings. In this case, at least some of the changes to at least claims 14 and 18 are not appropriately identified.

Response to Arguments
3.	Applicant's arguments filed on September 13, 2021 have been fully considered.
	Objections to the Specification and Abstract
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification and the abstract (Remarks, page 6).
	This argument was persuasive. The objections have been withdrawn. 
	Claim Objections 
	Applicant argues that the objections to claims 14 and 16 should be withdrawn in view of the amendments to those claims (Remarks, pages 6-7).
	This argument was persuasive. The objections have been withdrawn.
	Rejection of claims 14-20 under pre-AIA  35 U.S.C. 112, second paragraph 
	Applicant argues that the issues raised in the rejection have been addressed by the claim amendments (Remarks, pages 7-8).
	This argument was persuasive in part. The amendments address the issues raised previously concerning claims 14, 15, 17, and 19. These bases for rejection have been withdrawn. The amendments creates new issues, though, with respect to claims 14, 16, and 18 and also fail to fully address the indefiniteness issues raised previously with respect to claims 16 and 20. Accordingly, claims 14-20 remain rejected under pre-AIA  35 U.S.C. 112, second paragraph.
	Rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson in view of Joyce
	Applicant argues that the rejection should be withdrawn. In particular, Applicant argues that the references fail to teach or suggest “a STDgene DNA with 5’ and 3’ ends homologous to the methylated TARGETgene of interest” (Remarks, page 8).
	This argument was not persuasive because claim 14 does not require the 5’ and 3’ ends of the STDgene to be homologous to the methylated TARGETgene of interest. The claim only requires the STDgene to have “5’ and 3’ end nucleotide sequences which are homologous to the 5’ and 3’ end nucleotide sequences of an endogenous TARGETgene of interest” and makes no mention of designing these 5’ and 3’ end sequences with respect to the methylation status of the TARGETgene. As discussed previously and below, the teachings of Gibson and Joyce suggest a 
	Rejections of claims 15 and 19 under pre-AIA  35 U.S.C. 103(a) citing Gibson and Joyce as the primary combination of references
	Applicant argues that the rejections should be withdrawn because the secondary references cited in the rejection fail to remedy the deficiencies in the primary combination of references (Remarks, page 9).
	This argument was not persuasive because the primary combination of references is not deficient for the reasons set forth above. The rejections have been maintained.
	Rejection of claims 16-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukumar in view of Gibson and further in view of Joyce
	Applicant argues that the rejection should be withdrawn. In particular, Applicant first argues that the primary reference, Sukumar, fails to teach or suggest the STDgenes required by independent claim 16 and instead teaches matching controls, specifically housekeeping genes, which, unlike the claimed STDgenes, are not specific to individual TARGETgene of interest and cannot serve as an accurate reference for a TARGETgene of interest in nested PCR methods (Remarks, pages 9-10). Applicant also argues that the method of Sukumar can only assay one target gene per well and also requires the use of control wells for the housekeeping gene(s) (Remarks, page 10). Applicant further argues that Gibson and Joyce fail to motivate modifying Sukumar such that STDgenes are included in the disclosed kit (Remarks, page 10).  
	These arguments were not persuasive. The Office agrees that Sukumar fails to disclose STDgenes as part of the kit and instead discloses the use of housekeeping genes as an internal control, but the teachings of Gibson and Joyce do, in fact, motivate modifying Sukumar to 

Claim Objections
4.	Claim 14 is objected to because of the following informalities. In line 7, “5’ and 3’ regions” should be replaced with “5’ and 3’ end nucleotide sequences” to maintain internal consistency in the claim.
	Claim 16 is objected to because of the following informalities. Amending the first two lines of part (a) to recite “a plurality of copies of a plurality of different synthetic polynucleotide standard genes (STDgenes), each different STDgene specific for a different TARGETgene of interest” is suggested. This change is suggested because it is believed to more clearly capture the idea of a kit containing a plurality of different STDgenes, each specific for a different TARGETgene of interest.
	Claim 18 is objected to because “NOS: 1-240” in line 2 should be replaced with “NOs: 1-240.”
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 15, 19, and 20 
Claim 14 is indefinite because there is insufficient antecedent basis for “the region of interest” in the penultimate line of the claim. Applicant could address the issue by replacing “the region of interest” with “a region of interest.”
Claims 15, 19, and 20 are also indefinite since they each depend from claim 14 and do not correct the above indefiniteness issue.
Claim 20 is also indefinite because there is insufficient antecedent basis for “the oligonucleotides,” which is recited in lines 1-2. 
This lack of antecedent basis also causes the requirements and intended dependency of claim 20 to remain unclear. More specifically, claim 20 depends from claim 14, recites “wherein the oligonucleotides comprise,” and then goes on to recite a series of different sets of oligonucleotides, wherein each group of twelve oligonucleotides (e.g., SEQ ID NOs: 1-12) includes primers, probes, and a STDgene. Claim 14, though, is only drawn to a STDgene and makes no mention of other oligonucleotides (i.e., the primers and probes recited in claim 20). As 
Claims 16-18
	Claim 16 is indefinite because the claim is internally inconsistent as to the required reagents. The preamble, first three lines of part (a), and the new “wherein” clause in lines 4-5 of part (a) indicate that the kit must contain reagents (i.e., external primers and STDgenes) for detecting multiple different TARGETgenes. In lines 3-4 of part (a), though, the claim recites “one or more pairs of external methylation-independent PCR primers,” which suggests that only reagents required for detecting one TARGETgene are required. Similarly, the language in part (b) encompasses kits containing reagents for only one TARGETgene. As noted previously, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, the claim contains elements that broadly encompass kits containing reagents (i.e., internal primers, external primers, an STDgene, and detection probes) directed to a single TARGETgene of interest and also contains elements that more narrowly require at least two different reagent sets, each of which is directed to a different TARGETgene of interest.  

Claim 18 is also indefinite in view the amendments to that claim. The claim has been amended to recite “wherein the primers and probes comprise one or more oligonucleotides selected from the group consisting of SEQ ID NOs: 1-240.” This language is indefinite because SEQ ID NOs: 1-240 are not limited to primers and probes. In particular, SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240 are STDgenes rather than primers and probes.
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92).
	Claim 14 is drawn to a synthetic polynucleotide (STDgene) that comprises the following elements: (i) 5’ and 3’ end sequences that are homologous to the 5’ and 3’ end sequences of an endogenous TARGETgene of interest; and (ii) a prokaryotic or lambda phage DNA sequence located between the 5’ and 3’ end sequences. The claim also requires the intervening sequence in the STDgene to have the same the length as a region of interest in a TARGETgene of interest.
	Gibson discloses a synthetic nucleic acid that contains the following elements: 5’ and 3’ end sequences identical (i.e., 100% homologous) to an endogenous TARGETgene of interest (CFTR); and (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences (see, e.g., p. 996, col. 1, where the internal control nucleic acid is described). Gibson also teaches that the same primers can be used to amplify the internal control and the target CFTR gene (p. 996, col. 1; see also p. 998, col. 2)
	Gibson is not anticipatory because the reference teaches that the length of the intervening prokaryotic DNA sequence in the internal control nucleic acid is similar to rather than identical to the corresponding portion of the target CFTR gene (i.e., the region of interest in the TARGETgene of interest) (see, e.g., p. 996, col. 1; see also p. 999, col. 2).
	Joyce, however, reviews quantitative PCR methods, including methods that use control nucleic acids having the same general features as the internal control nucleic acid of Gibson, and teaches that control nucleic acids may be distinguished from target nucleic acids by a difference in sequence or a difference in size (pages 85-87). Joyce also teaches that control nucleic acids that differ in sequence from a target nucleic acid and are to be detected via hybridization with a 
It would have been prima facie obvious for the ordinary artisan at the time of the invention to design the internal control nucleic acid of Gibson such that the length of its intervening prokaryotic DNA sequence is identical to the corresponding portion of the target CFTR gene (i.e., the region of interest in the TARGETgene). Joyce provides motivation to do so by teaching that internal control nucleic acids with the same general features as the internal control nucleic acid of Gibson can be distinguished from a target gene of interest by a difference in size or sequence (see pages 85 and 91). In view of these teachings of Joyce, the ordinary artisan would have recognized that the internal control nucleic acid of Gibson need not differ in length from the corresponding region of the target CFTR gene since the target and control amplicons generated from these two nucleic acids are detected using different sequence-specific probes (p. 998, col. 2), and, accordingly, would have been motivated to so design the internal control nucleic acid of Gibson. The ordinary artisan would have had a reasonable expectation of success since the internal control nucleic acid of Gibson was designed through a PCR process that could be readily modified to generate a nucleic acid of any desired length. Thus, the STDgene of claim 14 is prima facie obvious.

15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92) and further in view of Piña-Vázquez et al. (Parasitology 2008; 57: 347-353).
Claim 15 depends from claim 14 and requires the prokaryotic DNA sequence to comprise lambda phage DNA sequence.
As discussed above, the teachings of Gibson in view of Joyce render obvious the STDgene of claim 14. 
These references do not teach or suggest that the prokaryotic DNA sequence comprises lambda phage DNA sequence, but this would have been an obvious modification since the teachings of Piña-Vázquez indicate that lambda phage DNA can be used as the intervening sequence in an internal control nucleic acid with the same general structure as the internal control nucleic acid of Gibson (see the abstract, section 2.6 on pp. 348-349, & Fig. 2). The ordinary artisan would have recognized from these teachings of Piña-Vázquez that either the bacterial DNA sequence of Gibson or a lambda phage DNA sequence as described in Piña-Vázquez could be used as the non-homologous internal sequence in the internal standard, and, accordingly, would have been motivated to choose either known alternative with a reasonable expectation of success. As noted in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Gibson and Piña-Vázquez indicate that bacterial DNA and lambda phage DNA are equivalents useful for the same purpose, and the teachings of Piña-Vázquez indicate that lambda phage DNA is suitable for use as the non-homologous internal sequence in the internal control nucleic acid of Gibson. As well, no evidence of unexpected results has been presented with prima facie case of obviousness for the STDgene of claim 15.

10.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92) and further in view of Chen et al. (Oncology Reports 2006; 15: 1281-1285).
	Claim 19 depends from claim 14 and requires the TARGETgene of interest for which the STDgene is designed to be selected from a particular group of genes. This group of genes includes RASSF1A and RASGRF2.
	As discussed above, the teachings of Gibson in view of Joyce render obvious the STDgene of claim 14.
	These references do not teach or suggest that the STDgene is designed for one of the claimed TARGETgenes of interest, but designing a STDgene for RASSF1A and/or RASGRF2 would have been prima facie obvious. More specifically, the ordinary artisan would have been motivated to design a STDgene having the structural features suggested by Gibson in view of Joyce for any nucleic acid capable of functioning as a TARGETgene of interest. The ordinary artisan would have recognized that such STDgenes would offer the same benefit of facilitating real-time quantitation as described by Gibson and would have had a reasonable expectation of success since the teachings of Gibson indicate that STDgenes are generally useful and not limited to assays designed to detect the disclosed target gene (CFTR). As to the recited RASSF1A and RASGRF2 genes, Chen provides motivation to select either or both genes as the TARGETgene of interest by teaching that they are differentially methylated and differentially expressed in lung cancer cell lines and/or samples obtained from lung cancer patients (abstract, prima facie obvious.

11.	Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukumar et al. (US 2005/0239101 A1) in view of Gibson et al. (Genome Research 1996: 6: 995-1001) and further in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92).
	Claims 16-18 are drawn to kits comprising STDgenes, oligonucleotide primers, and oligonucleotide probes.
	Regarding claim 16, Sukumar discloses kits that include the following reagents (see, e.g., paras. 17 & 39; see also claim 42): (i) sequence-specific, methylation status-independent outer primer pairs that selectively hybridize to a target nucleic acid of interest under conditions that allow the production of amplification products containing first amplicons; (ii) sequence-specific, methylation status-dependent inner primer pairs that also hybridize to the target nucleic acid of interest; and (iii) sequence-specific DNA probes containing an optically detectable label that hybridize to the target gene of interest. The reference also teaches that the kits may contain more than one set of primers and probes to permit detection of different target nucleic acids (paras. 17 & 39; see also claim 42). 
	Regarding claim 17, Sukumar teaches that the kits contain primers and probes designed to detect many of the recited genes. More specifically, Sukumar teaches kits containing oligonucleotides designed to analyze the promoters of the RASSF1A, TWIST, RARB, HIN1, and HIC1 genes (see, e.g., claim 43).

	The kits of Sukumar do not include a STDgene for each different target gene as required by claim 16, from which claims 17 and 18 depend, but this would have been an obvious addition in view of the teachings of Gibson in view of Joyce. As discussed above in the rejection of claim 14, the teachings of Gibson in view of Joyce suggest a STDgene designed such that it has the following features: (i) 5’ and 3’ ends that are identical (i.e., 100% homolgous) to a 5’ and 3’ portion of a TARGETgene of interest such that the STDgene is capable of being amplified with the same primers used to amplify a TARGETgene of interest; (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences and with a length identical to a region of the TARGETgene. Since Gibson further teaches that such a nucleic acid is useful as an internal control nucleic acid in quantitative real-time PCR assays (see, e.g., pp. 997-999), the ordinary artisan would have been motivated to include the STDgene in the kits of Sukumar to obtain the same benefit. The ordinary artisan would have had a reasonable expectation of success in view of the guidance in Gibson as to STDgene design and also since the reagents contained in the kits of Sukumar could be used to conduct real-time PCR assays (see, e.g., paras. 12 and 46-53). Thus, the kits of claims 16-18 are prima facie obvious. 
Prior Art
12.	Claims 18 and 20 contain allowable subject matter. More specifically, SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240 are free of the prior art. Each of these nucleic acids represents a STDgene that contains an internal prokaryotic DNA sequence flanked by primer sequences capable of amplifying a TARGETgene of interest. See Table 1 on pp. 10-21 of the specification. For example, SEQ ID NO: 96 contains 5’ and 3’ end portions that correspond to portions of the RASGRF2 gene and an internal prokaryotic DNA sequence. Although the prior art teaches or renders obvious STDgenes having the generic features recited in claims 14 and 16, it fails to teach or suggest the particular STDgenes of the aforementioned sequences. In other words, there is no motivation other than improper hindsight to select the particular combinations of 5’ and 3’ end sequences and intervening prokaryotic DNA sequences contained in the instant SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240. Accordingly, claims 18 and 20 contain allowable subject matter.

Conclusion
13.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637